         Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES,                         :
                                                3:16-CR-130
                                       :
             v.
                                       :    (JUDGE MANNION)

TREVON JACKSON,                        :

                   Defendant           :

                               MEMORANDUM

I.   BACKGROUND
     On September 22, 2020, defendant Trevon Jackson filed a motion for
reconsideration, (Doc. 70), of the court’s September 14, 2020 Memorandum
and Order, (Docs. 68 & 69), denying, on the merits, his Emergency Motion
for Compassionate Release and for a Modification in Sentence under 18
U.S.C. §3582(c)(1)(A), as amended by the First Step Act (“FSA”), Pub. L.
No. 115-391, 132 Stat. 5194. (Doc. 61). In his prior motion, Jackson
requested a transfer to home confinement related to his 60-month sentence
due to the COVID-19 pandemic and his underlying “chronic medical
conditions”, which he alleged put “him at increased risk from COVID-19.”1




     1
        The court notes that since it stated the background of Jackson’s case
in its June 5, 2020 and September 14, 2020 Memoranda, (Docs. 58 & 68), it
will not be fully repeated herein.
                                      1
           Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 2 of 8




       The court also dismissed Jackson’s challenge to the decision by the
BOP that he was not eligible for home confinement designation under the
CARES Act, since the BOP Director has the authority to make this
determination, not the court.
       Jackson is currently confined in prison at LSCI-Allenwood, Low
Security Camp, located in White Deer, Pennsylvania, and he seeks the court
to reduce his sentence to time served and to release him from prison to his
house in Wilkes-Barre, Pennsylvania, with his wife and children.2 He has
served 3 years and 6 months of his sentence, and he is eligible to be released
to a halfway house on January 26, 2021. Jackson’s projected release date
from       prison,   with   good   conduct   time,   is   May   27,   2021.   See
https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results.



       2
        The number of COVID-19 cases in a federal prison can be found at
COVID-19         Cases,        Federal           Bureau    of       Prisons,
https://www.bop.gov/coronavirus/. According to the BOP’s website as of
October 28, 2020, there was one positive case of COVID-19 among inmates
and one positive case for staff at FCI Allenwood Low, and both recovered.
There are no current positive cases at FCI Allenwood Low among either
inmates or staff. The government also points out that approximately 988
inmates are housed at Allenwood Low, and that this is noteworthy since there
are presently no positive cases at this facility.
      Since the government had previously outlined the safety procedures
and protocols enacted by the BOP in prisons to protect inmates and staff
and cites to the BOP’s websites, they are not repeated herein. (Doc. 65 at
7-14). See also BOP website at: www.bop.gov/coronavirus/index.jsp.
      The court also notes that Luzerne County, where Jackson is seeking
to be released on home confinement, has 5,273 positive cases of COVID-19
and 197 deaths as of October 28, 2020. See Pa. Dept. of Health website.
                                         2
        Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 3 of 8




      Jackson requests the court to reconsider his “extraordinary and
compelling circumstances” for his compassionate release from prison based
on his medical conditions of hypertension, obesity and asthma, as well as
severe chronic migraines, combined with the alleged “critical situation” from
COVID-19 at the prison. Jackson states that he is at a heightened risk from
the virus at FCI Allenwood Low where he alleges the CDC safety guidelines
cannot be practiced. Jackson argues that he demonstrated his serious
physical and medical conditions “substantially diminish” his ability “to provide
self-care within the environment of a correctional facility” during the
pandemic, and that they constitute “extraordinary and compelling reasons”
for his release under 18 U.S.C. §3582(c)(1)(A)(i).
      Jackson further argues that the court should reconsider the relevant
factors in §3553 and, he contends that he does not pose a danger to the
safety of the community based his underlying offense.
      On September 23, 2020, Jackson filed a letter to the court as a
supplement to his motion for reconsideration clarifying that he is requesting
the court to convert his remaining prison time to time served and to
supervised release, and that he is not seeking relief under the CARES Act.
(Doc. 72). He further states that if he is released he will try to get a job in a
lawyer’s office as a paralegal. Additionally, Jackson requests the court to
appoint him counsel and/or schedule hearing on his motion.
      On October 6, 2020, the government filed its brief in opposition to
Jackson’s motion for reconsideration and argues that his motion for

                                       3
          Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 4 of 8




compassionate release was properly denied on its merits. (Doc. 75). The
government also filed, under seal, copies of Jackson’s relevant recent BOP
medical records. (Doc. 77).
      Letters in support of Jackson’s request for release from prison have
also been filed under seal. (Docs. 79, 82 & 83).
      On October 19, 2020, Jackson filed his reply brief with attached
Exhibits, including his grades for paralegal courses he completed in prison,
as well as a letter in support of his release from his cousin. (Doc. 81).


II.   DISCUSSION3

      The purpose of a motion for reconsideration is to correct manifest
errors of law or fact or to present newly discovered evidence.” Harsco v.
Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be
altered or amended if the party seeking reconsideration shows at least one
of the following grounds: (1) an intervening change in the controlling law; (2)
the availability of new evidence that was not available when the court granted
the motion for summary judgment; or (3) the need to correct a clear error of


      3
      Jackson, age 28, is currently serving a 60-month prison sentence that
was imposed by the court on December 19, 2016, after he pled guilty to
transporting a minor in interstate commerce with intent to engage in criminal
sexual activity, aid and abet, 18 U.S.C. §2423(a). (Doc. 36). The court also
ordered Jackson to be on five years of supervised release after he was
released from prison. Jackson is also required to register as a sex offender
pursuant to the Sexual Offender Registration and Notification Act. See 42
U.S.C. §16901, et seq.
                                       4
       Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 5 of 8




law or fact or to prevent manifest injustice.” Howard Hess Dental Labs. Inc.
v. Dentsply Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max’s
Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir.
1999)); Chesapeake Appalachia, LLC v. Scott Petroleum, LLC, 73 F. Supp.
3d 488, 491 (M.D. Pa. 2014) (Generally, reconsideration motions should be
granted sparingly.). “The standard for granting a motion for reconsideration
is a stringent one ... [A] mere disagreement with the court does not translate
into a clear error of law.” Chesapeake Appalachia, LLC, 73 F. Supp. 3d at
491 (quoting Mpala v. Smith, 2007 WL 136750, at *2 (M.D. Pa. Jan. 16,
2007), aff’d, 241 Fed.Appx. 3 (3d Cir. 2007)) (alteration in original).
     The government argues that “Jackson offers nothing new in the instant
motion outside what he previously presented and argued”, and that “[h]e
again has not identified ‘extraordinary and compelling reasons’ for a
reduction within the meaning of §3582(c)(1)(A) and the Sentencing
Commission’s policy statement.” (Doc. 75 at 26).
     In his motion for reconsideration, Jackson largely rehashes his reasons
why he believes he is entitled to be released from prison under
§3582(c)(1)(A), and he raises arguments that were previously available to
him. A motion for reconsideration is not a proper vehicle for such purposes.
See Eshun v. Welsh, 2019 WL 3022959 (M.D. Pa. April 10, 2019). Indeed,
it is well-settled that a motion for reconsideration “may not be used to give a
dissatisfied party a chance to “[change] theories and try again,” obtaining a
“‘second bite at the apple.’” Kropa v. Cabot Oil & Gas Corp., 716 F.Supp.2d

                                       5
       Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 6 of 8




375, 378 (M.D. Pa. 2010) (citation omitted). Also, simply because Jackson
is unhappy with the result of the court’s September 14, 2020 opinion “is an
insufficient basis to grant [him] relief.” See id. (citing Ogden v. Keystone
Residence, 226 F.Supp.2d 588, 606 (M.D. Pa. 2002)).
     The burden for reconsideration is on the moving party and Jackson
does not demonstrate that any of the three grounds exist in his case which
are required for the court to grant reconsideration.
     The court gave a detailed explanation for its finding that Jackson failed
to demonstrate that his medical conditions qualified as “extraordinary or
compelling reasons” warranting his release from prison and it will not repeat
this discussion. As the government points out, (Doc. 75 at 28), “Jackson
makes no mention of any serious physical limitations or that he is incapable
of caring for himself while incarcerated”, and “[he] repeatedly speaks of his
career plans upon release in the context of construction work, road work,
and distribution centers.” (citing Doc. 61-1, 62, 63, and 70). Also, Jackson’s
recent BOP medical records submitted by the government, (Doc. 77),
indicate that he is receiving regular treatment for his conditions and that they
are controlled by his medications. The record in this case also demonstrates
that Jackson is able to function in the prison.
     The court also considered the relevant factors set forth in §3553(a) in
its prior decision. The determination of “whether to reduce an eligible
defendant’s term of incarceration for compassionate release after
considering the §3553(a) factors is committed to the discretion of the [district

                                       6
       Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 7 of 8




court].” United States v. Davidson, 2020 WL 4877255, at *21 (W.D. Pa. Aug.
20, 2020) (citing United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.
2020)). In particular, the court considered the relevant §3553(a) factors,
including, “the history and characteristics of the defendant,” and “the need
for the sentence imposed ... to reflect the seriousness of the offense, to
promote respect for the law, ... to provide just punishment for the offense[,
and] ... to afford adequate deterrence to criminal conduct.” Pawlowski, 967
F.3d at 330 (internal citations omitted).
      The court also reaffirms that reducing Jackson’s remaining prison term
to time served would not be sufficient incarceration to reflect the seriousness
of his offense which endangered vulnerable minors. Indeed based on the
attachments Jackson submitted with his present motion, (Doc. 81 at 10-12),
he appears to try and minimize his role in his offense which shows that the
original term of incarceration imposed in this case should not be reduced.
The court finds that no clear error of law or fact was made with respect to its
prior findings that any reduction in Jackson’s sentence, including a reduction
to time served as he seeks, would undermine the very serious nature of his
crime, and that there is a continued need to protect the public from further
crimes by Jackson.
     As the government states, “[n]othing has changed in terms of the
danger Jackson continues to pose to the public if released prior to conclusion
of his sentence”, see Doc. 75 at 8-11 (the disturbing facts underlying



                                       7
             Case 3:16-cr-00130-MEM Document 85 Filed 10/30/20 Page 8 of 8




Jackson’s offense conduct), and “the statutory sentencing factors do not
weigh in favor of his release.” (See also Doc. 75 at 34-35).
            Finally, since the court finds that Jackson is not entitled to
reconsideration with respect to his motion for compassionate release, his
requests for a hearing regarding his present motion, and for the court to
appoint him counsel, see U.S. v. Olden, 296 Fed.Appx. 671, 674 (10th Cir.
2008) (defendant has “no constitutional right to assistance of counsel in
pursuing his §3582 motion”), (Doc. 72), will be denied.


III.        CONCLUSION
            Based on the foregoing, Jackson’s motion for reconsideration of the

court’s        denial   of   his   motion   for   compassionate   release    under

§3582(c)(1)(A)(i), (Doc. 70), is DENIED. Jackson’s requests for a hearing

regarding his instant motion, and for the court to appoint him counsel, (Doc.

72), are DENIED. An appropriate order will follow.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge


Dated: October 30, 2020
16-130-03




                                            8
